Citation Nr: 1023492	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  04-16 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 for 
service-connected residuals, shell fragment wound, with scar 
and retained foreign bodies, left calf. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from April 1965 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Veteran's appeal was previously before the Board in 
January 2007 at which time the Board denied the Veteran's 
claim for a compensable disability rating for this service-
connected disability.  The Veteran appealed to the Court of 
Appeals for Veterans Claims (Court).  In June 2008, pursuant 
to a Joint Motion for Remand, the Court vacated the Board's 
January 2007 decision as to this issue only and remanded the 
Veteran's claim back to the Board.  In February 2009, the 
Board determined that additional development was necessary 
prior to readjudicating the Veteran's claim and remanded it 
to the Appeals Management Center (AMC) in Washington, DC.  By 
rating decision issued in April 2010, the AMC awarded an 
increased disability rating of 10 percent under Diagnostic 
Code 5311 for a moderate muscle disability.  The Veteran has 
not expressed satisfaction with that increase in his 
disability rating.  Thus, the Veteran's claim has been 
returned to the Board for final consideration of his claim.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (A claimant will 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and a claim for an increased rating remains 
in controversy where less than the maximum available benefit 
is awarded.)

By statement submitted in December 2009, the Veteran raised 
the issues of service connection for a skin disorder due to 
exposure to Agent Orange, color blindness, diabetes and 
numbness of the left foot.  The Board notes that there are 
prior final decisions on the issues of service connection for 
a skin disorder, color blindness and numbness of the left 
foot, and these claims are ones to reopen the previously 
denied claims.  These issues have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  The Veteran's scar residuals from the shell fragment 
wound to the left calf are not productive of a scar that is 
deep or causes limitation of motion; that covers an area of 
144 square inches (929 sq. cm.) or greater; that is unstable; 
that is painful on examination; or that limits the function 
of the left lower extremity.

2.  The Veteran's muscle residuals from the shell fragment 
wound to the left calf are not productive of a moderately 
severe muscle disability.

3.  The Veteran's residuals of shell fragment wound to the 
left calf do not represent an exceptional disability picture.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected residuals, shell fragment wound, with 
scar and retained foreign bodies, left calf, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.118, Diagnostic Code 7801 through 7805 
(2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, and 4.73, Diagnostic Code 5311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment in order to substantiate the claim.  
Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit 
vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, 
at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal 
Circuit concluded that "the notice described in 38 U.S.C. 
§ 5103(a) need not be veteran specific."  In addition, the 
Federal Circuit determined that "while a veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described 
by the Veterans Court in Vazquez-Flores requires the VA to 
notify a veteran of alternative diagnostic codes or potential 
'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in February 
2003, prior to the initial adjudication of his claim, that 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  In March and May 2009, he was advised that should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id., see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was 
also advised on what evidence and/or information is necessary 
to establish entitlement to an effective date should benefits 
be granted.  However, any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

The Board acknowledges that the notice letter sent to the 
Veteran in February 2003 does not fully meet the requirements 
set forth in Vazquez-Flores and is not sufficient as to 
content; however the March and May 2009 letters are content-
compliant notice, but untimely.  However, his claim was 
subsequently adjudicated in April 2010.  Thus, the Board 
finds that any deficiency as to timing has been cured.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(defects in timing of notice may be cured by affording the 
Veteran appropriate notice and subsequent adjudication).  The 
Board may, therefore, proceed to adjudicate the Veteran's 
claim without prejudice to him.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence.  The Veteran has 
not identified any additional evidence relating to his claim 
that has not already been obtained.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examination in 
March 2003 and May 2009.  Significantly, the Board observes 
that he does not report that the condition has worsened since 
he was last examined, and thus a remand is not required 
solely due to the passage of time.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

The Board notes, with regard to the May 2009 VA examination, 
that the Veteran has attacked the adequacy of this 
examination claiming that the examiner used trickery and 
deception in conducting the examination and that the exam 
report is the result of prejudice and unfairness.  He stated 
that he thinks his color has a lot to do with the problems he 
purportedly has at the VA.  After considering the VA 
examination report and the entire record, the Board does not 
find any reason to conclude that the VA examination conducted 
in May 2009 was conducted inappropriately or that the report 
of that examination is inadequate for rating purposes.  It is 
clear that the examiner recorded the Veteran's complaints 
even though they do not relate to his service-connected 
residuals of shell fragment wound to the left calf but to 
polyneuropathy of the left foot, which has already been 
determined by the Board to not be related to his service-
connected disability (see January 2007 Board decision).  The 
report goes into great detail about the Veteran's current 
complaints relating to his left foot problems.  Thus, despite 
the Veteran's arguments, it is clear the examiner did record 
the Veteran's reported history.  The Veteran has not pointed 
to any specific statement of fact in the report as being 
incorrect.  Moreover, the report of the physical examination 
itself is quite detailed providing all the necessary 
information to rate the Veteran's service-connected 
disability.  Thus, the Board finds the examination report to 
be sufficiently adequate for rating the Veteran's service-
connected disability.

As for the allegation of bias and prejudice, the Board notes 
that the claims file demonstrates that the Veteran has a 
history of claiming bias and prejudice by an examiner when he 
is unhappy with the outcome.  In relation to the March 2003 
VA examination, the Veteran also claimed that the examiner 
appeared to have a racial bias (i.e., "problem with black 
men or black peoples") apparently because she disagreed with 
the Veteran that the grenade that injured his left calf 
caused the damage to his foot.  In the January 2007 Board 
decision, the Board addressed the Veteran's allegation of 
racial bias and dismissed it, stating that the Board had 
carefully reviewed the examination report and could detect 
absolutely no hint of racial animus; indeed the Veteran's 
race was not even mentioned by the examiner.  Nor did the 
Board finds any hint of personal animus toward the Veteran by 
the examiner.  Thus, the Board found the Veteran's allegation 
to be utterly without merit.  The Board finds the same with 
regard to the May 2009 VA examination.  There must be more 
than mere allegation of racial bias before the Board will 
find an examination is inadequate on such a basis.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran is service-connected for residuals of a shell 
fragment wound to the left calf with a scar and retained 
foreign bodies.  This disability has been evaluated as 
noncompensable under Diagnostic Code 7805, which evaluates 
scars that cause limitation of functioning of the affected 
part.  As previously indicated, the Board denied the 
Veteran's claim in January 2007, and the Veteran appealed 
that denial to the Court.  In a Joint Motion for Remand, the 
parties agreed that the Board erred in not taking into 
consideration all of the medical evidence of record, 
specifically evidence relating to whether there was evidence 
of muscle disability.  In February 2009, the Board remanded 
the Veteran's claim determining that additional development 
was necessary to comply with the Joint Motion for Remand.  

In April 2010, a 10 percent disability rating was awarded for 
a moderate muscle disability under Diagnostic Code 5311 
effective January 25, 2005, the date of the Veteran's claim.  
The Board notes that the AMC did not specifically address the 
scar residuals, but infers from the evidence that the AMC 
decided that the scar disability was noncompensable as a 
separate rating from the muscle disability was not given. 

The medical evidence of record consists of service treatment 
records, VA treatment records and VA examination reports from 
March 2003 and May 2009.  The VA treatment records are silent 
for any treatment for the Veteran's service-connected 
residuals of the shell fragment wounds of the left calf; 
however, on a few occasions the reports note that he reported 
pain and weakness in the legs.  

At the VA examination conducted in March 2003, the Veteran 
reported, and the claims file indicated, that the Veteran had 
stepped on a land mine on March 3, 1966, suffering a fragment 
injury of the left calf.  Following treatment, he returned to 
duty on March 24, 1966.  The examiner also noted the 
Veteran's medical history was positive for multiple back 
injuries in 1977, 1978 and 1985, and that he carries a 
diagnosis of herniated nucleus pulposus and degenerative disc 
disease at L4 with back pain since 1978 and paresthesias in 
the left leg.  Also noted was that an MRI (magnetic resonance 
imaging) showed disk disease at L5 and S1.  The Veteran 
reported that he has had numbness from mid calf, the area of 
the shrapnel injury, on the lateral aspect of the leg down 
his foot into the toes since his injury.  He reports that his 
leg goes to sleep or gets weak if he tries to do a treadmill 
or walk for any length of time.  

Physical examination revealed a 2 x 2 cm. scar on the left 
lateral calf.  The scar was darker than the surrounding 
tissue and was slightly raised (but only minimally so).  
There was no pain or tenderness to palpation of the scar.  
Sensation was present in the left lower leg throughout but 
was decreased on the lateral leg and foot as compared to the 
medial side of the leg.  Strength in the lower extremities 
was 5/5 bilaterally.  There was no adherence of the scar to 
underlying tissue.  The texture of the scar was normal.  It 
was not shiny or scaly.  There was no loss of underlying 
tissue, no edema, no real keloid formation, and no limitation 
of motion or function caused by the scar.  The Veteran was 
able to ambulate normally.  He reported pain in his back 
while ambulating on his heels and toes.  X-rays of the left 
tibia and fibula demonstrated two small opaque foreign bodies 
in the soft tissue of the left calf posteromedially, but no 
fracture or bony abnormality was noted.  Electromyogram and 
nerve conduction velocity (EMG/NCV) testing was also 
conducted, which demonstrated a possible mild sensorimotor 
polyneuropathy.  The physician who conducted the testing 
remarked that work up for the cause of the polyneuropathy 
should be conducted as it is unlikely that the shrapnel is 
the reason for this abnormality.  

The examiner's diagnosis was status post fragment injury left 
leg with retained foreign bodies and mild polyneuropathy of 
the left leg documented by EMG/NCV.  She opined that it is 
less likely than not that the Veteran's sensory neuropathy is 
related to the fragment injury and more likely than not it is 
related to the previous herniated lumbar disc.  

A second VA examination was conducted in May 2009, at which 
the Veteran complained of numbness, tingling, pain and 
cramping in his toes and foot.  Physical examination revealed 
a scar, 2 x 2.5 cms., located posteriorly on the lower part 
of the upper calf.  It was superficially adherent to 
underlying tissue, but there was no puckering with 
contraction of the muscle.  It was not deep.  It was stable.  
There was no inflammation, edema or keloid formation.  There 
was no induration or inflexibility of the skin in the area of 
the scar.  The Veteran was able to stand on his toes and 
heels.  There was no limitation of motion of the left hip, 
knee and ankle.  There was no atrophy of the muscles of the 
left calf.  On neurological testing, response was appropriate 
to light touch, temperature, vibratory sensation and 10 gram 
monofilament fiber testing.  Deep tendon reflexes were +1/4 
in the patella and Achilles tendons.  Muscle strength was 5/5 
in the lower extremities bilaterally.  X-rays of the left 
lower leg demonstrated two small opaque foreign bodies in the 
soft tissue of the left calf posteromedially, but no fracture 
or bony abnormality.  The diagnosis was shell fragment wound 
left lower leg with scar and residual shrapnel.  In response 
to a question about the presence of muscle damage, the 
examiner stated that there is muscle injury because the 
shrapnel is in the muscle but the involvement does not result 
in weakness of the muscle and there was no loss of muscle 
tissue.  The Veteran has full function of the left lower leg.

The Board notes that the Veteran has consistently related the 
numbness in his foot to his service-connected shell fragment 
wound of the left calf.  However, based upon the medical 
evidence of record (particularly the March 2003 VA examiner's 
medical opinion), the Board denied service connection for 
polyneuropathy of the left leg in the January 2007 decision.  
In the June 2008 Joint Motion for Remand, the parties agreed 
to dismiss this issue from the appeal.  Thus, the January 
2007 Board decision is final as to that issue and the Board 
will not consider at this time any symptoms related to 
polyneuropathy of the left leg in evaluating the Veteran's 
service-connected residuals of shell fragment wound to the 
left calf.

The Board must rate all residuals from the Veteran's shell 
fragment wound of the left calf, which the medical evidence 
indicates includes muscle injury and a scar on the left calf.  
As previously noted, until the April 2010 rating decision, 
the Veteran's disability had been rated noncompensable solely 
under Diagnostic Code 7805 for the scar alone.  Thus, the 
Board will first consider whether a compensable disability 
rating is warranted for the scar on the Veteran's left calf.

Scars, other than on the head, face, or neck, that are deep 
or that cause limited motion warrant a 10 percent rating if 
the area or areas exceed 6 square inches (39 sq. cm). A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R.  § 4.118, Diagnostic Code 7801 (2008).  When these 
requirements are not shown, a zero percent rating is 
assigned.  38 C.F.R. § 4.31 (2008).  

Scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion warrant a 10 
percent rating for area or areas of 144 square inches (929 
sq. cm.) or greater.  Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2008).  A 10 percent rating may be assigned for scars which 
are superficial and unstable.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2008).  A 10 percent rating may be assigned for scars which 
are superficial and painful on examination.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2008).  Scars may also be rated 
on the basis of limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). 

The Board notes that the Diagnostic Codes applicable to the 
scars was recently revised in October 2008.  These revisions, 
however, apply only to claims that were filed on or after the 
effective date of October 23, 2008, or when a veteran has 
specifically requested reconsideration of his claim under 
these revised criteria.  As the Veteran's claim was filed 
long before October 2008 and he has not requested 
reconsideration under the revised criteria effective October 
23, 2008, evaluation under these revised criteria is not 
warranted.

After considering all the evidence, the Board finds that it 
fails to establish that the criteria for a compensable 
disability rating are met for the Veteran's scar from the 
shell fragment wound to the left calf.  The medical evidence 
fails to establish that the scar is deep or causes limitation 
of motion, that it covers an area of 144 square inches (929 
sq. cms.), that it is unstable, that it is painful on 
examination or that it causes limitation of functioning of 
the left lower extremity.  The VA examiners noted that the 
scar covered at most an area of 2 x 2.5 cms., and was 
superficial, stable, and not painful.  They also noted that 
there was no limitation of motion of the left hip, knee or 
ankle; nor were there any functional limitations as a result 
of the scar.  Thus, the medical evidence fails to establish 
that the rating criteria set forth in Diagnostic Codes 7801 
through 7805 have been met.  The Board finds, therefore, that 
the preponderance of the evidence is against finding that a 
compensable disability rating for the scar on the left calf 
is warranted.  The preponderance of the evidence being 
against the claim, the benefit of the doubt is not for 
application.  Consequently, the Veteran's claim as to this 
aspect must be denied.

As for residual muscle injury due to the shell fragment 
wound, this is currently evaluated as 10 percent disabling 
under Diagnostic Code 5311.  Under the revised regulations, 
effective July 3, 1997, 38 C.F.R. 4.56 provides that an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; and a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56 (a) & (b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56 (c).  

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.56 
(d).  A slight muscle disability is the type of injury from a 
simple wound of muscle without debridement or infection.  
History of the injury should include service department 
record of a superficial wound with brief treatment and return 
to duty; healing with good functional results; and no 
cardinal signs or symptoms of muscle disability.  Objective 
findings include minimal scarring; no evidence of fascial 
defect, atrophy, or impaired tonus; and no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56(d)(1).  

The type of injury associated with a moderate muscle 
disability is described as being from a through-and-through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History should include evidence of in-
service treatment for the wound, as well as a record of 
consistent complaints of one or more cardinal signs and 
symptoms of muscle disability particularly lower threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Objective findings should 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue; some loss of deep fascia or muscle substance or 
impairment of muscle tonus; and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

A moderately severe muscle disability comprises a through-
and-through or deep open penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period for treatment of the 
wound, with a record of consistent complaints of cardinal 
signs and symptoms of muscle disability, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings should include entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups; and indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. 4.56(d)(3).

Severe muscle disability contemplates through-and-through or 
deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There should be a 
history of hospitalization for a prolonged period for 
treatment of the wound, with consistent complaints of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; palpable loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area; and 
abnormal muscle swelling and hardening in contraction.  Tests 
of strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. 4.56(d)(4).  If 
present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. 4.56(d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  There will be 
no rating assigned for muscle groups which act upon an 
ankylosed joint, except for an ankylosed knee, if muscle 
group XIII is disabled (rated at the next lower level than 
would otherwise be assigned), and an ankylosed shoulder, if 
muscle groups I and II are severely disabled (evaluation 
under diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups will not be rated).  The combined evaluation of 
muscle groups acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable ankylosis of that 
joint, except in the case of muscle groups I and II acting 
upon the shoulder.  For compensable muscle group injuries 
that are in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  For 
muscle group injuries in different anatomical regions that do 
not act upon ankylosed joints, each muscle group injury shall 
be separately rated and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.  38 C.F.R. 4.55.

In Myler v. Derwinski, 1 Vet. App. 571, 574 (1991), the Court 
interpreted the applicable regulations as providing that a 
through-and-through muscle wound was to be rated as at least 
of the moderate degree of injury for each muscle group 
injured.  The Court has also held that the regulation 
appeared to require "muscle damage" but specified no minimum 
degree of damage in order for the injury to be of moderate 
degree.  See Beyrle v. Brown, 9 Vet. App. 377, 385 (1996).

VA regulations also provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.  Section 4.40 does not, however, require a separate 
rating for pain, but rather provides guidance for determining 
ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

Under Diagnostic Code 5311, Muscle Group XI is comprised of 
the posterior and lateral crural muscles, and muscles of the 
calf (triceps surae (gastrocnemius and solius), tibialis 
posterior, peroneus longus, peroneus brevis, flexor hallucis 
longus, flexor digitorum longus, popliteus and plantaris) and 
affects functions such as propulsion, plantar flexion of the 
foot, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  38 C.F.R. § 4.73, DC 5311.  A 
noncompensable rating is warranted for slight muscle 
injuries; 10 percent rating is warranted for moderate muscle 
injuries; 20 percent rating is warranted for moderately 
severe muscle injuries; and a maximum 30 percent rating is 
warranted for severe muscle injuries.  Id.  

After considering all the evidence, the Board finds that 
entitlement to a disability rating higher than 10 percent is 
not warranted.  The medical evidence fails to establish that 
the Veteran has a moderately severe muscle disability.  The 
service treatment records indicate that, on March 3, 1966, 
the Veteran stepped on a land mine injuring his right ankle 
and left calf.  He had debridement of the left calf wound in 
the field and then was transferred to the hospital the next 
day.  On March 8th, he underwent delayed primary closure of 
the wound.  It was noted that there was no artery or nerve 
damage.  The hospital records show no complications during 
his recovery.  His sutures were removed on March 23rd, and he 
was released back to duty on the next day.  The Veteran 
continued in service for approximately another nine months.  
There is no follow up treatment noted in the service 
treatment records.  In addition, although the Veteran 
reported the injury at his separation examination in January 
1967, no findings of any abnormality related to that injury 
were noted on examination.  

Thus the service treatment records demonstrate the Veteran's 
injury to the left calf  was no more than a deep penetrating 
wound of short track from shrapnel fragments.  Although the 
wound was debrided, there were no residuals.  In addition, 
there is no evidence of infection much less prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  Although there is a history of hospitalization, it 
was for less than a month.  There is no evidence that, after 
his return to duty, he was unable to keep up with his work 
requirements due to the wound.  Finally, although there are 
objective findings of a scar, there are no indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side; nor 
do tests of strength and endurance compared with the sound 
side demonstrate positive evidence of impairment.  Rather the 
medical evidence demonstrates that there is no atrophy of the 
left calf, there is normal functioning without resulting 
limitation of motion of the knee or ankle, and no loss of 
underlying tissue.  Strength is 5/5 for dorsiflexion and 
plantar flexion of the foot.  There is, however, evidence of 
consistent subjective complaints of weakness in the leg, 
which is a cardinal symptom of muscle disability, but no 
other cardinal signs or symptoms are demonstrated by the 
evidence.

Based on this evidence, therefore, the Board finds that the 
disability picture of the Veteran's muscle injury resulting 
from the shell fragment wound to the left calf is not 
consistent with a moderately severe muscle disability.  Thus, 
the Board finds that the preponderance of the evidence is 
against finding a disability rating in excess of 10 percent 
is warranted.  The preponderance of the evidence being 
against the Veteran's claim, the benefit of the doubt 
doctrine is not for application.  Hence, the Veteran's claim 
must be denied as to this aspect as well.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence does not show that the Veteran's 
service-connected residuals of the shell fragment wound to 
the left calf markedly affect his employment.  Rather, the 
Veteran has nonservice-connected disabilities, such as his 
low back disorder with radiculopathy into the lower 
extremities, that limit his ability to be fully employed.  
Furthermore, there is no evidence showing that the Veteran 
has had frequent periods of hospitalization or treatment that 
has interfered with his employment or daily life.  In fact, 
the medical records fails to show any treatment for this 
disability, and VA treatment records do not even list his 
service-connected disability on the Veteran's problem list.

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.




ORDER

Entitlement to a disability rating in excess of 10 for 
service-connected residuals, shell fragment wound, with scar 
and retained foreign bodies, left calf, is denied. 




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


